Case 9:20-cv-81308-BER Document 25 Entered on FLSD Docket 09/29/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 9:20-CV-81308-REINHART

  ADAM SELIGSON,

         Plaintiff,

         v.

  RAPID PLUMBING & MECHNICAL, INC.
  ROBERT PUGLIESE, JR., individually, and
  JEANNIE LEHMBECK, individually,

         Defendants.
                                                 /


     ORDER GRANTING JOINT MOTION FOR APPROVAL OF SETTLEMENT
  AGREEMENT, DISMISSING COMPLAINT WITH PREJUDICE, AND CLOSING CASE
                            (ECF NO. 23)

         THIS CAUSE is before the Court upon the parties’ Joint Motion requesting approval of

  the parties’ settlement agreement and to dismiss the lawsuit with prejudice. ECF No. 23. The

  Court conducted a telephonic fairness hearing on September 29, 2020. Pursuant to the Settlement

  Agreement reached between the parties, and reviewed by the Court in camera, it is ORDERED

  AND ADJUDGED as follows:


     1. After careful consideration of the settlement agreement, the Court finds that it represents a

         fair and reasonable resolution of the parties’ bona fide FLSA suit. Lynn’s Food Stores,

         Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982).

     2. The parties’ Joint Motion (ECF No. 23) is GRANTED.

     3. The parties’ FLSA Settlement Agreement is hereby APPROVED.

     4. This case is DISMISSED WITH PREJUDICE, with the Court retaining jurisdiction to

         enforce the parties’ FLSA Settlement Agreement for a period of 30 days.
Case 9:20-cv-81308-BER Document 25 Entered on FLSD Docket 09/29/2020 Page 2 of 2




     5. Any and all pending motions are hereby DENIED AS MOOT; the Clerk of Court shall

        CLOSE THIS CASE.


        DONE AND ORDERED, in Chambers at West Palm Beach, Florida this 29th day of

     September, 2020.


                                         _____________________________

                                         BRUCE REINHART
                                         UNITED STATES MAGISTRATE JUDGE
